Citation Nr: 1515278	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  11-03 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, P.A.


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from June 1976 to August 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board has reviewed the Veterans Benefits Management System (VBMS) and Virtual VA claims files.

The Veteran testified before a Decision Review Officer (DRO) in January 2010 and before the undersigned Veterans Law Judge during a January 2015 videoconference hearing.  Transcripts of the hearings are of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record lacks sufficient information to decide the claim.  

The Veteran's service treatment records (STRs) indicate that he was treated in service for bilateral knee pain and had a positive McMurray's sign in his left knee and slight left leg weakness; however, they also reveal that he reported having "crushed" his knees and having fallen over two stories prior to his active service.  The record, however, lacks any private or other treatment records regarding these injuries or any other medical treatment prior to the Veteran's June 1976 enlistment into active service.

During his January 2015 videoconference hearing, the Veteran testified that he received treatment at Mansfield General Hospital for his knees in 1976 and 1977 and P.A. testified that the Veteran injured his left knee at work post-separation from service.  See January 2015 Videoconference Hearing pp. 6, 9, 15.  During his June 2009 VA examination, the Veteran reported having hyperextended his right knee in 1980.  Further, a note in the Veteran's VBMS claims file indicates that P.A. reported that the Veteran had had knee surgery at South Bay Hospital in the Sun City Center, and during his January 2015 videoconference hearing, the Veteran testified that he regularly receives treatment from a different private physician.  See DRO Hearing Transcript pp. 9-11, 13; May 2010 Report of General Information; Videoconference Hearing Transcript pp. 8-9.  The record does not, however, contain any private treatment records from after the Veteran's August 1976 separation from service other than a June 2007 letter from Dr. Fisher.  

While the Veteran testified that he was unable to obtain treatment records from Drs. McCarthy or Mansfield or the Mansfield General Hospital due to the passage of time, it does not appear that he ever provided authorization to obtain the records of these or any other private physician or clinic from prior to his June 1976 enlistment into or after his August 1976 separation from active service.  

Further, the reason for the Veteran's discharge from active service is unclear; therefore, service personnel records (SPRs), specifically SPRs related to his discharge, should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide authorization to obtain treatment records from Dr. McCarthy, Dr. Chin, Dr. Mansfield, Mansfield General Hospital, Dr. Fisher, Central Orthopedics, and any other private physical or medical institution from which he has received treatment related to his left and right knees prior to his June 1976 enlistment and after his August 1976 separation from service.  

2. Then, the RO or AMC should obtain the Veteran's service personnel records (SPRs), any incident reports or worker's compensation records of his reported workplace injury, and any outstanding treatment records, including from VA, Drs. McCarthy, Mansfield, Chin, and Fisher, Mansfield General Hospital, Central Orthopedics, Humana Veterans Healthcare Services, and any other private physician or medical institution identified by the Veteran dated prior to his June 1976 enlistment into, and after his August 1976 separation from, service.   

3. If additional records are obtained, then provide the Veteran an addendum opinion from the June 2009 VA examiner or, if unavailable, from another appropriate examiner regarding the nature and etiology of any left knee or right knee disability.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  The examiner should review this Remand and the claims file, including the Veteran's lay testimony during his January 2010 and January 2015 hearings, and respond to the following:

The examiner MUST provide clear opinions for each diagnosis regarding:

(a) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any left knee disability, including any meniscal tear or torn ligaments, present at any time since the Veteran's March 2009 claim clearly and unmistakably (it is medically undebatable) preexisted the Veteran's June 1976 enlistment into service.  The examiner must point to specific instances in the record that support this opinion.

If the answer to (a) is yes, then the examiner should provide an opinion regarding:

(b) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any left knee disability present at any time since the Veteran's March 2009 claim was clearly and unmistakably (it is medically undebatable) not permanently aggravated beyond its natural progression by the Veteran's active service (i.e., worsened in service to a permanent degree beyond that what would be due to the natural progression of the disease).  

If the examiner does not find clear and unmistakable evidence that any left knee disability present at any time since the Veteran's March 2009 claim preexisted service, the examiner MUST provide an opinion regarding:

(c) whether it is at least as likely as not (a 50 percent or greater probability) that any left knee disability present at any time since the Veteran's March 2009 claim is etiologically related to his active service, including an in-service fall while going uphill during basic training.  

(d) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any right knee disability present at any time since the Veteran's March 2009 claim clearly and unmistakably (it is medically undebatable) preexisted the Veteran's June 1976 enlistment into service.  The examiner must point to specific instances in the record that support this opinion.

If the answer to (d) is yes, then the examiner should provide an opinion regarding:

(e) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any right knee disability present at any time since the Veteran's March 2009 claim was clearly and unmistakably (it is medically undebatable) not permanently aggravated beyond its natural progression by the Veteran's active service (i.e., worsened in service to a permanent degree beyond that what would be due to the natural progression of the disease).  

If the examiner does not find clear and unmistakable evidence that any right knee disability present at any time since the Veteran's March 2009 claim preexisted service, the examiner MUST provide an opinion regarding:

(f) whether it is at least as likely as not (a 50 percent or greater probability) that any right knee disability present at any time since the Veteran's March 2009 claim is etiologically related to his active service, including an in-service fall while going uphill during basic training.  

(g) whether it is at least as likely as not (a 50 percent or greater probability) that any right knee disability present at any time since the Veteran's March 2009 claim is proximately due to a left knee disability.  

(h) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any right knee disability present at any time since the Veteran's March 2009 claim is aggravated (permanently worsened beyond the natural progression) by a left knee disability.

The examiner MUST provide clear opinions and a supporting medical explanation.

The examiner MUST consider the Veteran's reports regarding the onset and duration of his symptoms, including his testimony that he has had knee pain since service, and his reports in STRs that he "crushed" both of his knees and both of his feet prior to his active service.  

The examiner should also comment on Dr. McCarthy's August 2009 statement that the Veteran did not have brittle bone disease and his knee problem began with an in-service injury and the June 2009 VA examiner's opinion that the Veteran's bilateral knee conditions were not caused by or the result of injury in service.  

The examiner MUST provide a separate opinion for each type of left or right knee disability that was present at any point after the Veteran's March 2009 claim and a clear medical explanation for the opinion.  

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

4. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

